﻿
I take great pleasure in seeing you, Sir, a distinguished representative of the Republic of Malta presiding over this session of the General Assembly. Finland has been in close co-operation with Malta both in Europe and in the United Nations. We know that our countries share fundamental convictions about world order and world organisation. I wish you every success in your responsible task. I wish to take this opportunity also to thank your predecessor. His Excellency Mr. Joseph Garba of Nigeria, for the outstanding services he rendered to the General Assembly during the last session.
In Europe the year 1989 will be remembered as a year of momentous change and a breakthrough of popular will. The year 1990 has been a year of consolidation and of elections confirming the course of change. We welcome these developments. We welcome in particular the spirit of freedom and democracy that has animated peaceful change both in Europe and elsewhere.
It is all the more tragic that mankind in 1990 has had to witness a singularly blatant act of aggression by Iraq against Kuwait. Therefore the year 1990 has for the United Nations become a year of collective action is the face of aggression. The international community has shown solidarity and determination in allying the sanctions mandated by the Security Council because of the occupation of Kuwait.
The response by the United Nations represents great progress in the ability of the world Organization to live up to its ideals and act in defence of the freedom, sovereignty and integrity of one of its Member States.
Finland is strongly of the view that political problems everywhere must be solved peacefully and that social and political change also must come about peacefully. This principle applies to the Middle East, to the Persian Gulf and to other crisis areas just as well as to Europe. 
Europe is heading towards a new existence, without confrontation and without the cold war. We are not yet sure what the new Europe will be like in all its details; but we trust that it will offer all its inhabitants opportunities to live in dignity and freedom without discrimination and without fear.
What is sure and, indeed, gratifying is that Germany will be unified the day after tomorrow. German unification will be an essential building block in the new undivided Europe within the framework of the Conference on Security and Co-operation in Europe (CSCE;, λ milestone in this process will be the summit of the CSCE countries to be held in Paris in November.
Much remains to be done in order to meet the aspirations of the peoples of Europe. At the same time, the new Europe cannot be oblivious of the needs of the rest of the world. On the contrary, Europe needs all the other continents, and Europe must be open to all of them.
The building of a new structure of peace in Europe is under way, but the underlying ideas and principles are already in place. In fact they are in evidence right here in this Organization, for they are universal. The new process in Europe flows directly from the principles of national self-determination, political freedom and social justice.
We believe that there are important lessons to be drawn from the recent events in Europe. First of all, it has become clear that the ideas of freedom, democracy and human rights are so powerful that sooner or later they will reassert themselves. This does not mean that mankind is thereby brought to the end of history, as some have claimed. There are important and difficult challenges to face both in individual countries and in co-operation on a global scale.
Secondly, the abandonment of the totalitarian regimes in a number of European and other countries also helps enhance international confidence and security. The easing of the military confrontation is well under way in Europe. In the long run, this should make it possible to devote growing resources to other pressing needs instead of armaments. 
Thirdly, an emerging awareness of global priorities seems to have been prominent in the dynamic movement for change. This is important for the new directions that must be given to international co-operation in the nineties and beyond.
This new awareness is strongly felt in Europe, but it is in fact global, present in all parts of the world. This very awareness moved the General Assembly five months ago to agree unanimously on the Declaration of International Economic Co-operation. It is one of the forces driving the preparations for the United Nations Conference on Environment and Development to take place in Brazil in 1992. The ides of sustainable development should now direct the preparatory work for that Conference as well as the preparations for the new international development strategy which will be formulated by the General Assembly during the present session. 
The problems that will be on the agenda of the 1992 Conference require urgent action by Governments. They require action now and they require long-term policies. I am thinking, for example, of policies to reduce emissions of carbon dioxide and other substances that have a direct impact on the climate of the Earth as a whole.
For decades Governments have rallied to the idea of development, and development has been interpreted largely as the combination of growth and change - sometimes maybe only as growth of the gross national product. Today, we know that a more comprehensive concept is needed. We welcome the combined emphasis on environmental protection and development in the preparations for the 1992 Conference, for in the long run, one is not possible without the other. We welcome, too, the emphasis on human development, which should lead to freedom from disease, ignorance and political repression.
However, it is more and more difficult to envisage how the resources of the Earth can sustain a steadily growing world population. Human development and dignity cannot be achieved with the present rates of population growth. All individuals should be able to enjoy equally the benefits of development, human rights and peace. In this general debate it is not enough to speak only about general trends and global challenges. Some specific issues and problems must also be addressed.
Let me first express my country's satisfaction at the continuing trend towards universality of membership in the United Nations. Less than two weeks ago, we welcomed the most recent Member State, the Principality of Liechtenstein, a country with which Finland has closely collaborated in the process of advancing security and co-operation in Europe. 
This year, we have also welcomed the Republic of Namibia as a Member of the United Nations. Namibia's independence - after a long process culminating in free and fair elections - bears witness to the ability of the United Nations to promote peaceful change. Namibia's Constitution based on pluralism could serve as a model for other countries in Africa and elsewhere.
More attention will now be focused on South Africa where far-reaching political Change is called for. We recognise the real change that has already taken place in South Africa. The measures taken to remove some parts of the apartheid system are steps in the right direction, and we welcome them. We are encouraged by the assertions of the South African Government that the process of change is irreversible.
Guided by their commitment to a peaceful process of negotiation, the Government of South Africa and representatives of the majority population should now lay the basis for giving all South Africans, regardless of the colour of their skin, a common responsibility, a common stake in the future of their country. As avenues to peaceful change are being opened, there is a concomitant need for all to renounce violence as a means of dealing with South Africa's pressing problems. The dialogue should help to build confidence and overcome fear. Progress will require mutual moderation as well as mutual understanding. Finland keeps the situation in South Africa under close and constant review. We do not regard it as opportune to lift the sanctions that Finland imposed on South Africa some years ago in accordance with the Nordic programme of action against apartheid, since apartheid is still there. In recognition of the change that has occurred we have, however, modified the guidelines concerning the issuance of visas to South African citizens. Thus, we want to facilitate contacts that may contribute to further dialogue in South Africa. If the reforms in South Africa continue as we hope they will, we shall review our Finnish policies towards South Africa accordingly.
There is one region in the world which is not yet a part of the trend towards peaceful political change - the region of the Middle East.
Every State Member of the United Nations is now affected by the aggression against Kuwait and its occupation which has continued since the beginning of August. Every Member State is engaged in our common efforts to dislodge the aggressor and achieve a complete withdrawal of Iraqi forces from the occupied country. One cannot but be concerned at the fate of hundreds of thousands of innocent civilians, of both Kuwaiti and other nationalities, many of them fleeing in a state of destitution and panic, as well as at the shocking news that is seeping out from occupied Kuwait itself.
All of this shows that international efforts to end the occupation are not enough. Solidarity and generosity are required of all of us, both to help the suffering people and to re-establish order and well-being. Finland's own experience tells us that we must work, above all, for the strengthening of the principles of international law which protect the interests of all nations, in particular those of the small ones. Respect for these principles is essential for our own existence and independence. The independence and integrity of Kuwait are matters of vital importance to Finland.
If necessary, the United Nations should not shrink from taking further steps to overcome aggression and uphold the principle of collective security.
The search for international peace and security has also prompted Finland to serve the United Nations elsewhere in the Middle East where the need for peace, stability and the end of occupation is no less urgent. The tension in the region is also continuously experienced by almost 1,000 Finnish soldiers, on duty as peace-keepers for the United Nations. Here the world has already waited too long for decisive steps to be taken from peace-keeping to peace-making.
It is clear to us that Israel and the Palestinians must live peacefully as neighbours with full respect for the rights of each other, including, of course, the right of Israel to exist within secure and recognised borders, as well as the right of the Palestinians to national self-determination. The well-known resolutions of the Security Council must be implemented. The road to progress may include elections, negotiations and an international conference of all interested parties, including the Palestine Liberation Organization. The present policies of Israel in the occupied territories have exacerbated the situation instead of laying the basis for progress towards a comprehensive political settlement.
This Organization was created in order to help nations change themselves and the world peacefully. That is still the aim of the United Nations. That is the kind of change I have spoken about and welcomed today. At the same time, we are committed by the Charter not to tolerate change imposed by violence. These are the two challenges now facing the United Nations. Let us meet them together.
